DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 7/6/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 6-9;
B) Regarding to the specification, applicant has deleted paragraphs [0008]-[0016] and made amendments to paragraphs [0018], [0024] and [0042]; and
C) Regarding to the claims, applicant has amended claims 1-3, 6-7 and 10. There is not any clam being added into or canceled from the application. The pending claims are claims 1-11 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 7/6/2021 and applicant's arguments provided in the mentioned amendment, pages 7-10, have been fully considered and yielded the following conclusions.
A) Regarding to the Priority Paper, it is noted that while applicant has submitted a front page of the WO 2020/135707 and stated that a certified copy of the priority document is submitted via United State Postal System using Express One-Day mail with a tracking number, 
B) Regarding to the objections to the drawings, the specification and the claims as set forth in the office action of 4/6/2021, the amendments to the drawings, the specification and the claims as provided in the amendment of 7/6/2021 and applicant's arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome all objections to the drawings, the specification and the claims set forth in the mentioned Office action.
C) Regarding to the rejection of claims 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as set forth in the office action of 4/6/2021, the amendments to the claims as provided in the amendment of 7/6/2021 and applicant's arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the rejections to claims 7-10 set forth in the mentioned Office action.
Priority
4.         Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on Dec. 29, 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Drawings
5.         The two replacement sheets contained figures 6-9 were received by the Office on 7/6/2021. As a result of the changes to the drawings, the application now contains a total of 
Specification
6.         The lengthy specification which was amended by the amendment of 7/6/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
7.	Claims 1-11 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
The scanning microscope object stage as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,204,045 and 4,836,667 and the US Publication Nos. 2011/0266181 and 2013/0201553 by the limitations related to the structure of the retainer plate and the movable plate and their structural relationships when the plates are snapped to each other as recited in the features thereof “a retainer plate … the retainer plate” (claim 1, lines 2-13). Such a stage with the mentioned features is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) It is noted that the second citation of the US Publication No. 2019/0033568 has been lined-through because it was cited twice in the same information Disclosure Statement filed on 5/24/2021. Applicant should note that duplication of same reference needs to be lined-through to prevent any reference from being print twice in the face of a patent should the present application pass to issue; and
B) It is also noted that the reference No. CN 109445084 listed in the section of “FOREIGN PATENT DOCUMENTS” has been considered but has been lined-through because the mentioned reference is NOT a prior art. The mentioned reference is a Patent issued in China for the application serial no. CN 201811639395.4 filed in China on Dec. 29, 2018, which application was used to claim foreign priority for the present US application serial no. 16/407,678.
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872